—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered July 19, 1995, convicting him of reckless endangerment in the first degree, criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the third degree, and operating a motor vehicle while intoxicated, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant seeks to have his conviction for criminal possession of stolen property in the fourth degree dismissed on the ground that it is an inclusory concurrent count of the crime of criminal possession of stolen property in the third degree (see, CPL 300.40 [3] [b]). However, his plea of guilty forecloses him from raising this claim (see, People v Walton, 41 NY2d 880).
There is no indication in the record that the defendant applied at the conclusion of his term of imprisonment for resentencing pursuant to CPL 420.10 (5) on the basis that payment of the mandatory surcharge would “work an unreasonable hardship” (CPL 420.35). Therefore, the defendant’s claim that the mandatory surcharge should be waived is unpreserved for appellate review (see, People v Teele, 157 AD2d 592; People *460v Carlton, 133 AD2d 776). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.